Judgment unanimously reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. Memorandum: The plaintiffs offered proof which presented questions of fact as to the incident which caused the infant’s injury and knowledge of the defendants of the dog’s propensities. The court excluded proof that the defendants had paid for treatment of an earlier injury to another caused by the same animal. This proof was admissible as bearing on the knowledge of defendants as to the dog’s prior conduct. (Appeal from a judgment of Oneida Trial Term granting *748defendants’ motion at end of plaintiffs’ ease to dismiss the complaint in a negligence action.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Vecchio, JJ.